DETAILED ACTION
1.	This Office Action is in response to Applicant’s Response to Election/Restriction filed on 01/28/2021. Claims 2-3 are examined below. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2021.
	In response to the election of species requirement, Applicant elects claims 2-3. Note that claim 2 is currently amended to incorporate the limitations of claim 1, thus species claim 2 is now an independent claim; genus claim 1 is withdrawn.


Claim Rejections - 35 USC § 102/103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang et al. “Review: Value-Added Products Derived from Waste Activated Sludge: A Biorefinery Perspective” Water, 2018, 10, 545, PDF pgs. 1-20; accessible online from www.mdpi.com/journal/water.
	As to claim 2, Zhang teaches a corrosion inhibitor comprising a plurality of natural polymers of high molecular weight, wherein said plurality of natural polymers comprises extracellular polymeric substances (see pg. 4: one novel use of waste activated sludge (WAS) derived amino acids is as an environmentally-friendly corrosion inhibitor for industrial pickling, due to their amphiphilic molecular structure containing amino and carboxyl groups). Zhang also writes: “Application of amino acids as effective inhibitors to control corrosive reactions in several different metals (e.g. steel) in acidic media has been verified by a series of investigations (see pg. 4 and Figure 1).
	As to claim 3, Zhang teaches the corrosion inhibitor of claim 2, wherein said extracellular polymeric substances are derived from waste activated sludge (see 
In the event that Zhang’s disclosure presented above is insufficient to anticipate claims 2-3, it would have nonetheless have been obvious to the skilled artisan to produce the claimed corrosion inhibitor, as the reference teaches each of the claimed ingredients for the same utility. See also See MPEP 2144.05 II A: Claimed polymers which fell within the broad scope of a reference was held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of “high molecular weight”.


6.	Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (CN 104845456 A). The citations below to Wang are to its English machine translation accessed online from Espacenet; a PDF copy is attached, pgs. 1-11. 
	As to claim 2, Wang teaches a corrosion inhibitor comprising a plurality of natural polymers of high molecular weight, wherein said plurality of natural polymers comprises extracellular polymeric substances (see para. 0011: a green and environmentally friendly metal anticorrosive coating containing extracellular polymers extracted from a Lactobacillus reuteri culture solution; see para. 0024: extracellular polymers are mainly polysaccharides and proteins, corresponds to “high molecular weight” in the claim; see 
In the event that Wang’s disclosure presented above is insufficient to anticipate claim 2, it would have nonetheless have been obvious to the skilled artisan to produce the claimed corrosion inhibitor, as the reference teaches the claimed ingredient for the same utility. See also See MPEP 2144.05 II A: Claimed polymers which fell within the broad scope of a reference was held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of “high molecular weight”.


Examiner’s Note
7.	Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 12, 2021